Exhibit 10.1

Executive Officer Fiscal Year 2009 Bonus Plan

VistaPrint Limited

July 1, 2008 to June 30, 2009

The Executive Officer Bonus Plan (the “Plan”) will be reviewed annually and may
be changed at any time by the Compensation Committee of the Board of Directors
of VistaPrint Limited (the “Company”). The Company does not guarantee that a
bonus plan will exist each year, or that bonuses will be paid in any given year.
The Plan does not guarantee continued employment with the Company. The Plan is
based on Company performance and the Company reserves the exclusive right to
modify or terminate the Plan at its discretion at any time. For purposes of
illustration and not limitation, the Company may modify its financial targets
should it participate in a business combination.

A I. Eligibility

Executive officers of the Company and its various subsidiaries, as designated by
the Board of Directors of VistaPrint Limited, are eligible to participate in the
Plan. The current executive officers and their target bonus compensation under
the plan are set forth in Annex A hereto. Executive officers hired or designated
during fiscal year 2009 are eligible for a prorated bonus based on eligible base
salary earnings for the remainder of the year.

II. Participation Levels

All executive officers’ incentive bonuses will be determined in accordance with
the Plan. Eligible bonus will be based on a fixed target of a given dollar
amount but may be less than, equal to, or greater than the target bonus based
upon the Company’s overall performance against its financial goals.

III. Company Goals: Revenue and Earnings Per Share (EPS)

Executive Officer bonuses shall be based solely upon the Company’s performance
against revenue and earnings per share goals that have been determined by the
Board of Directors of VistaPrint Limited. The EPS and the Revenue bonus goals
and achievement against those goals are based on the worldwide earnings per
share and worldwide revenues of VistaPrint Limited.

 

  •  

Bonuses are to be paid annually to Robert Keane, Wendy Cebula and Janet Holian,
approximately 30 days following the public filing by the Company of annual
financial results.

 

  •  

Bonuses for all executive officers other than Robert Keane, Wendy Cebula and
Janet Holian are to be paid quarterly, approximately 30 days following the
public filing by the Company of quarterly financial results.

 

  •  

Target bonuses for executive officers will be allocated into two categories as
follows: 50% to achievement of the Revenue target, and 50% to achievement of the
EPS target. Such targets shall be based upon budget targets established by the
Board of Directors.

 

  •  

For the purposes of the bonus calculation:

 

  •  

“Revenue” is defined as net revenue for the consolidated whole of VistaPrint
Limited and all of its subsidiaries; and

 

  •  

“EPS” is defined as earnings per share, on a fully diluted basis, calculated in
accordance with US GAAP, including share based compensation expense determined
in accordance with FAS 123R, for the consolidated whole of VistaPrint Limited
and all of its subsidiaries.

 

  •  

For those executive officers on the annual bonus plan, no annual executive
officer bonuses will be paid for either Revenue or EPS achievements if, for that
year, Revenue is less than 90% of budget goals; or if, for that year, EPS is
less than 90% of budget goals. Likewise, for those executive officers on the
quarterly bonus plan, no quarterly executive officer bonuses will be paid for
either Revenue or EPS achievements, if for that quarter, Revenue is less than
90% of budget goals; or if, for that quarter, EPS is less than 90% of budget
goals. Thereafter, bonuses will be paid for each category independently
according to the tables below.

 

Revenue   Earnings Per Share

% of

Target

   Bonus
Multiplier   % of
Target   Bonus
Multiplier £89.99%    0%   £89.99%   0% 90%    50%   90%   25% 100%    100%  
100%   100% 105%    200%   ³110%   200% ³110%    300%    



--------------------------------------------------------------------------------

  •  

In the case where the EPS goal is expressed as a range:

 

  •  

Any EPS amount within that range will be considered 100% achievement

 

  •  

The average of the low and high end of the range shall be used as the
denominator when calculating the percent of target EPS achieved when actual EPS
falls outside of the target range

 

  •  

Interpolate a straight line between the above table entries.

 

  •  

Example for an executive with a total target annual bonus of $100,000: if
Company achieves 105% of its Revenue target and 90% of EPS target, the executive
gets (200% x $50,000) + (25% x $50,000) = $112,500 actual bonus.

 

  •  

End-of-year true-up clause for those executive officers on the quarterly payout
bonus plan: upon public filing by Company of audited financials for a given
fiscal year, fourth quarter bonuses will be adjusted upward (or downward as far
as zero Q4 bonus) so that the full-year actual bonuses paid reflect the
full-year actual results achieved.



--------------------------------------------------------------------------------

ANNEX A

Executive Officers and Target and Maximum Bonuses

 

Executive Officer

   Target
Annual Bonus    Target
Quarterly
Bonus    Maximum Annual
Bonus

Robert Keane

   President, CEO    $ 415,000      N/A    $ 1,037,500

Wendy Cebula

   President, NA Business Unit    $ 225,000      N/A    $ 562,500

Anne Drapeau*

   EVP, Chief People Officer    $ 150,000    $ 37,500    $ 375,000

Harpreet Grewal**

   EVP, Chief Financial Officer    $ 170,000    $ 42,500    $ 425,000

Janet Holian

   President, EU Business Unit    $ 225,000      N/A    $ 562,500

 

* Pursuant to the terms of the Transition Agreement dated as of April 3, 2008
among Ms. Drapeau, VistaPrint Limited, and VistaPrint USA, Incorporated,
Ms. Drapeau is expected to remain employed by the Company through September 30,
2008, at which time she will no longer be entitled to any cash compensation.

** Pursuant to the terms of the Transition Agreement dated as of May 13, 2008
among Mr. Grewal, VistaPrint Limited, and VistaPrint USA, Incorporated (the
“Grewal Transition Agreement”), Mr. Grewal is expected to remain EVP, Chief
Financial Officer of the Company until September 2, 2008, at which time he will
immediately resign his position as Chief Financial Officer. His employment is
expected to terminate as of October 2, 2008, at which time he will no longer be
entitled to any cash compensation except to the extent expressly provided in the
Grewal Transition Agreement.